Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 1 of 30




                 Exhibit 3
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 2 of 30
            Case: 20-10249 Date Filed:
                                (1 of 29)
                                       04/30/2020 Page: 1 of 27


          Case Nos. 20-10249, 20-10610, 20-10611, 20-10612, 20-10613


                 UNITED STATES COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT


                         SHIYANG HUANG, et al.
                           Objectors-Appellants

                                      v.

                         BRIAN SPECTOR, et al.
                           Plaintiffs-Appellees

                                     and

                           EQUIFAX INC., et al.
                           Defendants-Appellees

              On Appeal from the United States District Court
      for the Northern District of Georgia, Case No. 17-md-2800-TWT


PLAINTIFFS-APPELLEES’ CORRECTED RESPONSE TO FRANK AND
WATSON’S MOTION FOR RELIEF UNDER FED. R. APP. P. 10(e)(2)(C)


Kenneth S. Canfield       Amy E. Keller                Norman E. Siegel
Ga Bar No. 107744         DICELLO LEVITT               STUEVE SIEGEL
DOFFERMYRE                GUTZLER LLC                  HANSON LLP
SHIELDS                   Ten North Dearborn           460 Nichols Road,
CANFIELD &                Street                       Suite 200
KNOWLES, LLC              Sixth Floor                  Kansas City, Missouri 64112
1355 Peachtree Street,    Chicago, Illinois 60602      siegel@stuevesiegel.com
N.E., Suite 1725          akeller@dicellolevitt.com
Atlanta, Georgia 30309
kcanfield@dsckd.com
                           Attorneys for Plaintiffs-
                                 Appellees
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 3 of 30
             Case: 20-10249 Date Filed:
                                 (2 of 29)
                                        04/30/2020 Page: 2 of 27
  Case Nos. 20-10249, 20-10610, 20-10611, 20-10612, 20-10613, Huang v. Spector

   CERTIFICATION REGARDING CERTIFICATE OF INTERESTED
     PERSONS AND CORPORATE DISCLOSURE STATEMENT

      Pursuant to Eleventh Circuit Rule 26.1-1, counsel for Plaintiffs-Appellees

hereby certify, pursuant to 11th Cir. L.R. 26.1-1(a)(3) and 26.1-2(b), that the

Certificate of Interested Persons contained in their most recent filing with the

Court contains a complete list of all persons and entities known to the filer to

have an interest in the outcome of this particular appeal.

Dated: April 30, 2020
                                               /s/ Amy E. Keller
                                               Attorney for Plaintiffs-Appellees




                                       C-1 of 1
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 4 of 30
             Case: 20-10249 Date Filed:
                                 (3 of 29)
                                        04/30/2020 Page: 3 of 27


      In his order finally approving the settlement, Chief Judge Thomas Thrash

found that Objector-Appellant Frank is a “serial objector” who is not acting in the

best interest of the class and that he disseminated false and misleading information to

encourage others to object. (Doc. 1029 at 113-114) Apparently offended by these

factually-supported findings, Frank now seeks to supplement the record for the

purpose of supporting a motion for summary reversal and to remove Judge Thrash

for alleged misconduct. Plaintiffs-Appellees did not object to Frank’s request below

that the proposed order be made public, but it is now apparent the relief he seeks is

personal to him, has nothing to do with the merits of his appeal, and if granted likely

will delay distribution of the settlement’s benefits to the class while he pursues a

vendetta against the trial judge. Supplementing the appellate record for this purpose

is both unnecessary and detrimental to the efficient resolution of the pending appeals.

      After considering hundreds of pages of briefing and nearly four hours of

argument at the final approval hearing, the district court ruled from the bench and

explained its reasoning in some detail. The district court then directed class counsel

to prepare a written order reflecting those rulings and, after obtaining Equifax’s

approval as to form, submit it for consideration.         As directed, after obtaining

Equifax’s approval, class counsel emailed the proposed order in Word format to the

court, which later entered a final approval order consistent with its oral rulings. Frank

and his co-Objector-Appellant Watkins argue that this process—a process to which

they did not object—was fundamentally unfair. According to Frank, the trial court
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 5 of 30
             Case: 20-10249 Date Filed:
                                 (4 of 29)
                                        04/30/2020 Page: 4 of 27


was led by class counsel to make factually unsupported findings about him of which

he had no notice and no opportunity to respond, requiring that the record be

supplemented with the proposed order to enable him to seek relief.

      Frank’s motion lacks merit. The proposed order is unnecessary to address the

pending appeals or his challenge to the factual findings about him, which turn on the

merits of the order that was actually entered. Further, while critical of the practice in

some circumstances not presented here, this Court has consistently upheld a trial

court’s adoption of a proposed order—and declined to subject it to a different

standard of review—so long as the order is supported by evidence and the process is

not fundamentally unfair. Contrary to Frank’s assertions, the findings about him are

factually supported by the record, he had a full opportunity to contest their accuracy

before the court ruled, and there was otherwise nothing unfair about the process.

                            FACTUAL BACKGROUND

      Frank distorts and mischaracterizes both the settlement and what happened

below. Some of Frank’s factual assertions are simply wrong and others are contrary

to the district court’s findings. Accordingly, Plaintiffs necessarily must set the record

straight by providing an accurate account of the relevant facts in sufficient detail for

this Court to evaluate Frank’s motion.

      A.     Litigation Overview

      The pending appeals arise from litigation following the data breach affecting

over 147 million Americans that Equifax announced in September 2017. More than

                                           2
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 6 of 30
             Case: 20-10249 Date Filed:
                                 (5 of 29)
                                        04/30/2020 Page: 5 of 27


300 class actions were transferred by the Judicial Panel on Multidistrict Litigation to

Judge Thrash. (Doc. 1029 at 2) Plaintiffs filed a detailed consolidated complaint that

named 96 class representatives, including one from every state, asserting claims on

behalf of a national class for negligence, negligence per se, other common law causes

of action, and violations of the Fair Credit Reporting Act and the Georgia Fair

Business Practices Act. Plaintiffs also asserted alternative claims on behalf of state-

specific classes for violation of various consumer protection statutes if a national class

was not certified. Equifax moved to dismiss. The district court found that Georgia

common law would apply nationally, sustained Plaintiffs’ negligence and negligence

per se claims under Georgia law, and dismissed most of the other national claims and

several state-specific claims. (Id. at 3)

       Several months later, following 18 months of hard-fought negotiations

presided over by former federal judge Layn Phillips, the case settled. Plaintiffs moved

for preliminary approval on July 22, 2019. Granting the motion, the district court

approved a robust notice program, set an objection deadline of November 19, 2019,

and scheduled a final approval hearing for December 19, 2019.

       B.     The Settlement

       Equifax will contribute $380.5 million into a non-reversionary fund and up to

$125 million more, if needed, for certain class benefits. Class members can claim as

much as $20,000 for documented losses; ten years of high-quality credit monitoring

and identity protection worth approximately $1,920 to each class member, or

                                            3
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 7 of 30
             Case: 20-10249 Date Filed:
                                 (6 of 29)
                                        04/30/2020 Page: 6 of 27


alternative compensation of up to $125 (initially capped at $31 million) for those who

already have credit monitoring, identify their existing service, and attest it will remain

in place for six months; and compensation for up to 20 hours of time spent related to

the breach at $25 per hour (initially capped at $38 million) (Tr. at 114; Doc. 1029 at 5-

6, 47, 50).1 Class members are also eligible for seven years of identity restoration

services without filing a claim. (Doc. 1029 at 6) Moreover, Equifax agreed to a

consent order requiring it to spend at least $1 billion for data security and related

technology over five years; comply with comprehensive cybersecurity standards; be

audited by an independent expert; and be subject to the district court’s oversight and

enforcement powers. (Tr. at 114; Doc. 1029 at 7)

      The minimum out-of-pocket cost of the settlement to Equifax is $1.38 billion

and could be more. (Tr. at 114; Doc. 1029 at 16) The settlement’s benefit to the

class—even when only considering the minimum value of the cash fund, the $1

billion Equifax must spend on cybersecurity, and the value of the credit monitoring

claimed by class members—exceeds $7 billion. (Doc. 1029 at 16-17)

      In its oral rulings at the final approval hearing, the district court described the

settlement as “historically significant,” an “exceptional” result; and in the “high range”

of what could be recovered at trial. (Tr. at 114, 119, 121) Judge Phillips, the

mediator, submitted a declaration stating that, based on his experience and oversight


1
  The $31 million and $38 million caps will be lifted and payments to class members
increased pro rata if money remains after other claims are paid. (Doc. 739-2; ¶ 5.4)

                                            4
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 8 of 30
             Case: 20-10249 Date Filed:
                                 (7 of 29)
                                        04/30/2020 Page: 7 of 27


of the negotiations, he “strongly” supported final approval. (Doc. 739-9 at 7)

Moreover, the settlement was embraced by the Federal Trade Commission, the

Consumer Finance Protection Bureau, and Attorneys General of 48 states, Puerto

Rico, and the District of Columbia, all of whom incorporated the settlement’s

consumer restitution provisions into their own separate consent orders with Equifax.2

(Doc. 1029 at 14-15, 65)

      C.     Objections to the Settlement

      The reaction of the class was overwhelming and positive.         More than 10

percent of the class has filed claims, unprecedented in a case of this nature. (Doc.

1029 at 10) By comparison, in the Anthem data breach settlement, the largest and

most analogous other case, the claims rate was only 1.7 percent. The large claims rate

here undoubtedly reflects massive media coverage, the settlement’s substantial

benefits, and a sweeping notice program designed to engage class members and

encourage participation. (Doc. 1029 at 7-10)

      In contrast, only 388 class members (0.0002 percent of the class) validly



2
  Frank ignores the settlement’s substantial benefits and attempts to create the
impression it is fundamentally flawed by quoting a letter from Senator Elizabeth
Warren to the FTC Chairman. Senator Warren expressed concern that, in
announcing its separate settlement with Equifax, the FTC misled the public regarding
the alternative compensation benefit and was preventing valid claims from being filed.
She otherwise does not criticize the FTC settlement or even mention this litigation.
(Doc. 1057-2, ¶ 8, Ex. B) Regardless, the district court found that valid claims were
not prevented and the parties acted quickly and appropriately to address the public
confusion. (Doc. 1029 at 47-53)

                                          5
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 9 of 30
             Case: 20-10249 Date Filed:
                                 (8 of 29)
                                        04/30/2020 Page: 8 of 27


objected—despite organized efforts by Frank and others to solicit objections and false

and misleading media coverage following the regulators’ announcements of their

separate deals. (Doc. 1029 at 25-26, 37, 113-14) The New York Times opinion piece

Frank cites in his motion (and in which he is quoted encouraging class members to

object) illustrates the misleading coverage. Ignoring the hundreds of millions of

dollars available to pay class claims, the piece states, “Equifax earmarked only $31

million for claims, meaning that if all 147 million people affected by the breach filed a

claim, everyone would get just 21 cents.” (Doc. 1057-2, Ex. A) That statement is flat

wrong. (Doc. 1029 at 115)

       Not surprisingly, the overwhelming majority of objectors relied on erroneous

media reports instead of the approved class notice, expressed anger Equifax was not

being sufficiently punished, and sought relief beyond a court’s power to provide (e.g.,

that Equifax be forced to stop doing business and that its executives disgorge their

salaries and be criminally prosecuted). (Tr. at 116-17, 119-20; Doc. 1029 at 38-43) A

handful of serial objectors who challenge class settlements to benefit themselves also

objected. (Id. at 109-14) With one exception, all appeals from the final approval

order were filed by serial objectors.

       Frank, a lawyer who has objected in dozens of class actions, is a serial objector.

(Id. at 113-14) Frank did not appear as counsel of record below. He was represented

by his law partner, Melissa Holyoak, and was joined in objecting by Watkins, her

brother. (Id. at 59) Frank focused on two points. First, he argued that each of the

                                           6
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 10 of 30
             Case: 20-10249 Date Filed:
                                 (9 of 29)
                                        04/30/2020 Page: 9 of 27


alternative state subclasses that survived dismissal (33 in total) required separate

representation (Docs. 876 at 6-12; 1029 at 55, n. 26)), an objection he made

unsuccessfully in the Target data breach case and was rejected in the Anthem data

breach case. (Id. at 58-60) Second, he argued class counsel should receive a $16

million fee because they faced “minimal risk,” the settlement fund was of little value,

and the injunctive relief was illusory—similar to an argument that he made and this

Court rejected in Poertner v. Gillette Co., 618 Fed. App’x. 624, 628-30 (11th Cir. 2015),

cert. denied sub nom., Frank v. Poertner, 136 S. Ct. 1453 (2016). (Docs. 876 at 17-15; 1029

at 94-96)

      Plaintiffs responded to the objections and moved for final approval on

December 5, 2019 (Docs. 900, 901, 902, 903), supported by declarations from class

counsel and several experts, including Professor Robert Klonoff—who is one of the

nation’s authorities on class actions and was appointed by Chief Justice Roberts as the

sole academic member of the Federal Rules Advisory Committee. (Docs. 858-2 ¶¶ 2-

4, App. A; 900-2) Class counsel’s declaration contained substantial information

relating to the serial objectors. (Doc. 900-1)

      The declaration set forth evidence that Frank conducted a media and Twitter

campaign to disparage the settlement using inflammatory language, misrepresent its

terms, and encourage other objections. For example, Frank referred to the settlement

as a “scam,” accused class counsel of “snookering” the FTC, and contributed to

misunderstanding about the alternative compensation benefit by falsely asserting it

                                            7
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 11 of 30
            Case: 20-10249 Date Filed:
                                (10 of04/30/2020
                                       29)       Page: 10 of 27


“doesn’t require anything other than class membership.” (Doc. 900-1, ¶¶ 45-53) Frank

also encouraged class members to object on a website (www.NoThanksEquifax.com)

created by Class Action Inc. (Id., ¶¶ 49-53) The website, which used an automated

“chat-bot” to drive online objections, blatantly misrepresented the settlement’s

benefits by, among other things, repeating the canard that it provided only $31 million

for claims. (Id., ¶¶ 49-51) Class Action, Inc. submitted 718 “objections” it collected,

which were all invalidated because they did not comport with the trial court’s orders

and the requirements of Rule 23(e)(5). (Doc. 1029 at 37-38, 114)3

      Frank never challenged this evidence, even though class counsel’s declaration

was submitted more than two weeks before the final approval hearing. Instead, he

sought to strike Professor Klonoff’s opinions on Daubert grounds, (Docs. 890 and

909), notwithstanding similar motions have been routinely denied, including motions

Frank filed recently in two other class actions.4 (Doc. 932 at 5-10)

      The day before the final approval hearing, class counsel filed a second

declaration. The new declaration included several tweets Frank had sent in the


3
  Frank continued to misrepresent the settlement’s terms in his objection, falsely
claiming that out-of-pocket claims were capped at $38 million. (Doc. 876 at 23-24) In
fact, out-of-pocket claims are not capped, and, if needed, Equifax will pay up to an
additional $125 million for out-of-pocket claims.
4
  Frank cites Commodores Entm’t Corp. v. McClary, 879 F.3d 1114 (11th Cir. 2018) for the
proposition that Professor Klonoff’s opinions are inadmissible. That case, however,
did not challenge the widespread practice of considering expert declarations at final
approval, but rather held that a trial court did not abuse its discretion in preventing a
lawyer from testifying about his legal opinions during a jury trial.

                                           8
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 12 of 30
            Case: 20-10249 Date Filed:
                                (11 of04/30/2020
                                       29)       Page: 11 of 27


preceding ten days continuing to promote the false narrative class counsel had “pulled

a bait and switch with their settlement” and taunting Congresswoman Ocasio-Cortez

to get involved by falsely claiming class counsel were “blaming” her for “their screwed

up settlement.” (Doc. 939-1, ¶¶ 29-31) The declaration also informed the court that

Class Action Inc. had defied a subpoena commanding its appearance at a deposition,

(Id., ¶¶ 32-38), preventing discovery about the scope and extent of its relationship

with Frank and his public efforts to prompt objections through its “chat-bot.”

         D.    The Final Approval Hearing

          At the final approval hearing, the district court placed no time restrictions on

the participants’ arguments. The hearing lasted four hours. (Tr. at 1, 125) Plaintiffs’

counsel Ken Canfield led off, explaining why the motion for final approval, attorneys’

fees, and service awards should be approved. (Tr. at 6-47) Plaintiffs’ counsel Norman

Siegel addressed the issue of serial objectors, pointing out that Section 21.463 of the

Manual for Complex Litigation instructs that some objectors may be motivated by

self-interest rather than a desire to benefit the class and discusses the need for a court

to distinguish between meritorious objections and those advanced for improper

purposes. (Id. at 85-88) Mr. Siegel named those who Plaintiffs contended were serial

objectors, referred to the detailed evidence about them in the record, and requested

the district court make relevant findings to aid the approval and appeal process. (Id. at

89-90)

         Specifically with regard to Frank, Mr. Siegel argued Frank perpetuated the false

                                             9
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 13 of 30
            Case: 20-10249 Date Filed:
                                (12 of04/30/2020
                                       29)       Page: 12 of 27


narrative that the settlement only made $31 million available to pay claims and

encouraged class members to use the Class Action, Inc. website, even though the

website blatantly distorted the settlement’s terms. (Id. at 91-93) Mr. Siegel also noted

that, while Frank might not necessarily be using his objection to extort undeserved

fees, he was not acting in the best interests of the class. (Id. at 90-91) To illustrate

Frank’s motivation, Mr. Siegel described how in the Target data breach litigation,

Frank unsuccessfully made the same argument in the trial court regarding intra-class

conflicts that he makes here; on appeal he convinced the Eighth Circuit to remand for

a more in-depth opinion; the trial court wrote a more robust opinion; and that

opinion was affirmed. (Id. at 93-94) As Mr. Siegel explained, Frank accomplished

nothing for the class except to delay distribution of the settlement benefits for two

years; but Frank touted his Target objection as a “win,” demonstrating that his

objections are motivated for his own reasons, not to benefit class members. (Id. at 94;

Doc. 876-1, ¶ 16)

      Ms. Holyoak made a short presentation on behalf of Frank, who did not attend

the hearing. (Tr. 76-80) While the Court did not limit Ms. Holyoak’s argument, she

never attempted to rebut Plaintiffs’ assertion that Frank is a serial objector not acting

in the best interest of the class. Contrary to Frank’s claim (Mot. at 15), Ms. Holyoak

never requested an opportunity to brief the issue of whether Frank is a serial objector,

and the district court never denied such a request. Instead, she objected to a chart

listing the deficiencies of many objections that Plaintiffs had filed the day before

                                           10
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 14 of 30
            Case: 20-10249 Date Filed:
                                (13 of04/30/2020
                                       29)       Page: 13 of 27


(Doc. 939-10 at 122) and asked “to the extent that the Court takes any action based

on that chart, we would request an opportunity to respond.” (Tr. at 79-80) The

district court never took any action based on the chart, did not find that Frank’s

objection was deficient, and, in fact, expressly considered and rejected his objection

(and all others) on the merits. (Doc. 1029 at 38) Thus, her request was moot.

       After hearing oral argument, the district court took a recess. Upon returning to

the bench, Judge Thrash announced his rulings and explained his rationale at some

length. (Tr. at 113-122) Frank claims the district court made no findings regarding the

serial objectors or their motivation. (Mot. at 7, 15) That claim is incorrect. Judge

Thrash said: “for the reasons stated by Mr. Siegel, it’s my judgement that most of the

objections that were voiced here today did not take into consideration the best

interest of the Class itself.” (Tr. at 117)

       Once he completed ruling, Judge Thrash directed class counsel to prepare a

written order that “summarizes my rulings on the motions and my adoption basically

of the arguments that have been made by the Plaintiffs and by Equifax in the hearing

today,” obtain Equifax’s approval as to form, and submit it for consideration. (Tr. at

122) Class counsel then suggested that, in lieu of a single order, they submit three

separate proposals—a final approval order, a final judgment, and the consent order

relating to the settlement’s injunctive relief—a suggestion the court accepted. (Id. at

123-24) No one objected to that process, including Frank’s counsel. (Id. at 124-25)



                                              11
       Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 15 of 30
               Case: 20-10249 Date Filed:
                                   (14 of04/30/2020
                                          29)       Page: 14 of 27


        As directed, after obtaining Equifax’s approval, class counsel emailed the

proposed orders to the court in Word format, allowing for their easy revision. That is

the typical practice in the Northern District of Georgia. See N.D. Ga. L. Civ. R. 7.3

(“Unless the Court directs otherwise, all orders, including findings of fact and

conclusions of law, orally announced by the district judge in Court shall be prepared

in writing by the attorney for the prevailing party.”).5 On January 13, 2020, nearly a

month after the final approval hearing, the court entered the final approval order; the

consent order relating to the injunctive relief; and the final judgment. (Docs. 956, 957,

958)

        E.    Post-Judgment Proceedings

        On January 15, 2020, Frank moved to supplement the record with the

proposed final approval order (as well as the proposed final judgment and consent

decree about which he does not complain) supported by a two-page brief. (Doc. 961)

Plaintiffs responded that they had no objection to inclusion of the proposed orders in

the record, while noting the motion could appropriately be denied because the

existing record was accurate and supported by the record. The district court never




5
  Frank wrongly contends a separate rule, N.D. Ga. L. Civ. R. 5.1(A)(1), required that
the proposed orders be filed on the docket. That rule applies to proposed orders filed
with a motion or other request for relief, not to proposed orders prepared at the
court’s direction to implement an oral ruling.


                                           12
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 16 of 30
            Case: 20-10249 Date Filed:
                                (15 of04/30/2020
                                       29)       Page: 15 of 27


expressly ruled on Frank’s motion to supplement.6 (Doc. 971 at 4) Several objectors

(but not Frank) filed motions to amend the final approval order under Rule 59,

contending its findings about their status as serial objectors were erroneous. On

March 17, 2020, the district court denied one motion to amend (Doc. 1026), granted

the other such motion (Doc. 1027), and issued an amended final approval order that

was identical to the original order with the exception of the deletion of one sentence.7

(Doc. 1029)

                                    ARGUMENT

      Frank has announced his appeal “will focus on the single legal issue of the

appropriateness of national class certification and uniform recovery despite material

differences in state law under Rules 23(a)(4) and 23(e)(2)” (Doc. 1057-2, ¶ 18

(emphasis added)) Frank does not contend that the proposed order is needed to

6
  Frank claims the motion was denied by general language in the original final
approval order repeated in the amended order.
7
  Frank contends the district court was forced to amend its original order because it
falsely asserted another court had denied a serial objector’s pro hac vice application.
(Mot. at 14) Not true. The original order found that Christopher Bandas, who
represents Objector-Appellant Mikell West, is a notorious serial objector, has been
excoriated for misconduct, and is subject to a permanent injunction governing
objections he and his law firm make. The original order also correctly stated that
“because of their history of inappropriate conduct” pro hac vice applications by Bandas
and his associate, Robert Clore, were denied in Cole v. NIBCO, Inc., No. 3-13-cv-07871
(D.N.J. Apr. 5, 2019) (Doc. 223) at 2. West’s motion to amend the order did not
challenge those facts, but denied Clore personally had a history of misconduct. (Doc.
969) Plaintiffs opposed the motion, pointing out that Clore admitted filing a false
declaration in Cole and the court expressed doubt about the credibility of his
explanation. (Doc. 976) The court granted West’s motion, without explanation,
striking the sentence that referred to Clore. (Docs. 1027 and 1029)

                                          13
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 17 of 30
            Case: 20-10249 Date Filed:
                                (16 of04/30/2020
                                       29)       Page: 16 of 27


resolve the intra-class conflict issue or that the final approval order, with regard to

that issue, is inconsistent with the trial court’s oral rulings. Rather, Frank wants the

proposed order as part of a personal crusade to avenge what he perceives as personal

sleights by the trial court regarding his role as a serial objector. If his motion is

granted, Frank has previewed that he may seek summary reversal and reassignment of

this multidistrict litigation to another judge. (Mot. at 16)8 Such a course of action

would benefit no one other than perhaps Frank, is not in the interest of the class, and

would be doomed to fail because, as this Court has repeatedly held, a trial court’s

adoption of a proposed order does not constitute reversible error except under

circumstances that bear no resemblance to what happened here. Because there is no

need to supplement the record, Frank’s motion should be denied.

      A.     There is no need to supplement the Record

      Rule 10(e)(2)(C) allows the Court to supplement the record “[i]f anything

material to either party is omitted from or misstated in the record by error or

accident.” Id. While appellate courts exercise authority under Rule 10(e)(2)(C) to

supplement the record when material is omitted “by error or accident” or because of a

“harmless bureaucratic slip”—as demonstrated in the one case Frank cites supporting


8
  In a series of emails beginning April 10, 2020, Frank was even more explicit about
his intentions, stating he would file a motion for summary reversal and request an
order from this Court requiring Judge Thrash to request reassignment under the Rules
of Procedure of the United States Panel on Multidistrict Litigation 2.1(e). The emails
are attached as Exhibit 1.


                                          14
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 18 of 30
             Case: 20-10249 Date Filed:
                                 (17 of04/30/2020
                                        29)       Page: 17 of 27


his position, (Mot. at 16),9 there is no need to supplement the record when the

existing record is clear and the material is irrelevant to the merits of an appeal. See, e.g.,

Hoover v. Blue Cross & Blue Shield of Ala., 855 F.2d 1538, 1543 n.5 (11th Cir. 1988)

(denying motion to supplement where the record as transmitted “discloses the

content of the proceedings which actually took place before the district court”); First

Ala. Bank of Montgomery, N.A. v. Parsons Steel, Inc., 825 F.2d 1475, 1487 (11th Cir. 1987)

(denying motion to supplement where the facts necessary for the merits of the appeal

were already clear from the record); see generally CSX Transp. v. City of Garden City, 235

F.3d 1325, 1330 (11th Cir. 2000) (“A primary factor which we consider in deciding a

motion to supplement the record is whether acceptance of the proffered material into

the record would establish beyond any doubt the proper resolution of the pending

issues.”).

       Here, the record is clear on the “single issue” Frank has appealed, and the

proposed order is not material to that issue. Frank does not contend otherwise. The

proposed order also is unnecessary for the purpose Frank says he needs it—i.e., to

challenge the findings that he is a serial objector who is not acting in the best interest

of the class and that he disseminated false information about the settlement to

encourage objections.      As noted above, those findings are supported by record


9
  Stevo v. Frasor, 662 F.3d 880, 885 (7th Cir. 2011) (supplementing the record with a
missing signed consent form to “correct[] a harmless bureaucratic slip that should not
defeat our jurisdiction and grant [appellant] an unjustified do-over of his entire
lawsuit”).

                                             15
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 19 of 30
            Case: 20-10249 Date Filed:
                                (18 of04/30/2020
                                       29)       Page: 18 of 27


evidence, which Frank never rebutted, and any challenge to the findings he now makes

is either waived or can be resolved based on the existing record.

      B.     The Court’s written order is consistent with its oral rulings and
             Frank had ample opportunity to present his arguments
      Judge Thrash’s direction to counsel to draft an order consistent with his oral

rulings involves no “fundamental unfairness [which] may require reversal and

reassignment.” (Mot. at 10) To begin with, the prevailing party’s preparation of

proposed orders is the default rule in the court below after a trial judge makes oral

findings of fact and conclusions of law. See N.D. Ga. L.R. 7.3. While the Court has

“criticized the verbatim adoption of proposed orders, the Supreme Court and this

Court have consistently upheld the use of such orders as long as they … are fully

supported by the evidence.” Brownlee v. Haley, 306 F.3d 1043, 1067 n.19 (11th Cir.

2002), citing Anderson v. City of Bessemer, N.C., 470 U.S. 564, 572 (1985) (“even when the

trial judge adopts proposed findings verbatim, the findings are those of the court and

may be reversed only if clearly erroneous”); U.S. v. El Paso Natural Gas Co., 376 U.S.

651, 656 (1964) (proposed findings adopted verbatim “though not the product of the

workings of the district judge’s mind, are formally his; they are not to be rejected out-

of-hand, and they will stand if supported by evidence”); and Ammons v. Dade City, Fla.,

783 F.2d 982, 984 n.4 (11th Cir. 1986) (unconditionally adopting proposed findings

does not change the standard of review).




                                           16
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 20 of 30
             Case: 20-10249 Date Filed:
                                 (19 of04/30/2020
                                        29)       Page: 19 of 27


      Contrary to Frank’s claims (Mot. at 13-14), the final approval order’s findings

are factually supported and consistent with the trial court’s oral rulings.10 The order

(1) did not find he objected for the purpose of enriching himself, only that his

objection was not in the best interests of the class (Doc. 1029 at 110, 113-14); (2)

correctly noted this Court in Poertner, 618 F. App’x. at 630, previously rejected a

similar argument by Frank (that class counsel should receive a reduced fee based on a

flawed valuation of the settlement); and (3) as described above, correctly found Frank

disseminated false information about the settlement and encouraged class members to

object using the misleading “chat-bot.”

      Further, there was nothing fundamentally unfair about the process. Before the

trial court ruled, Frank had ample notice and opportunity, both in writing and orally,

to rebut the evidence and Plaintiffs’ allegations relating to his motivation and conduct,

but he chose not to do so.11 After considering the written record and oral arguments,

the trial court ruled from the bench, directed class counsel in open court to prepare a


10
   Frank cites his declaration below to support his claims (Doc. 1057-2). However,
that declaration was submitted in opposition to Plaintiffs’ motion for an appeal bond
on April 13, 2020, three months after the District Court first issued its written
findings, and thus was too late to be considered.
11
  Frank contends that he was unfairly prejudiced because his objection was limited to
25 pages while Plaintiffs (who had to respond to over 375 objections) were allowed
more pages, submitted extensive expert declarations, and filed a supplemental
declaration the day before the hearing. Unlike Plaintiffs, Frank never requested leave
for more pages and chose not to submit expert testimony. Further, as explained
above, Frank did not object to class counsel’s supplemental declaration as untimely,
only to the deficiency chart submitted with it, which the court did not consider.

                                           17
     Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 21 of 30
             Case: 20-10249 Date Filed:
                                 (20 of04/30/2020
                                        29)       Page: 20 of 27


proposed order, and provided a detailed framework for that order. Frank’s counsel

did not object; and, unlike two others found to be serial objectors, he did not move to

amend the final approval order to address his grievances with the trial court.

       These facts do not support summary reversal, reassignment of the case, or even

subjecting the findings about Frank to heightened review. See, e.g., Anderson, 470 U.S.

at 572-73; Brownlee, 306 F.3d at 1067 n.19; In re Dixie Broad., Inc., 871 F.2d 1023, 1030

(11th Cir. 1989) (refusing to vacate a “ghostwritten” order where the losing party had

ample opportunity to argue its case, the court ruled after considering extensive briefs

and argument, the request to prepare a written order was not a secret, and no

objection was made to the process); In re Colony Square Co., 819 F.2d 272, 276-77 (11th

Cir. 1987) (refusing to vacate an order drafted by a party when the court first made a

firm decision and then directed counsel to reach a particular result, even though the

direction was ex parte); Fields v. City of Tarpon Springs, 721 F.2d 318, 320-21 (11th Cir.

1983) (declining to reverse findings adopted verbatim from a proposed order because

the “district judge had command of the legal issues,” was “an active arbiter of the

dispute,” and thus did not “abdicate his adjudicative role”); see also King v. Secretary,

Dep’t of Corrections, 793 F. App’x. 834, 841 (11th Cir. 2019) (holding that it was not

fundamentally unfair for the trial court to adopt as its own reasoning portions of the

prevailing party’s briefs).

       The cases Frank cites, mostly from other Circuits, involve starkly different

facts. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1373 & n. 46 (11th Cir.

                                           18
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 22 of 30
            Case: 20-10249 Date Filed:
                                (21 of04/30/2020
                                       29)       Page: 21 of 27


1997) (vacating sanctions order striking defendant’s answer and reassigning case after

the trial judge engaged in a pattern of abusing its discretion and displayed an “utter

lack of appearance of impartiality”); Bright v. Westmoreland Cty., 380 F.3d 729, 732 (3d

Cir. 2004) (court decided a motion to dismiss before even receiving the plaintiff’s

response and adopted the defendant’s proposed opinion without conducting an

independent review or exercising its own judgment); Edgar v. K.L., 93 F.3d 256, 258

(7th Cir. 1996) (disqualifying judge after he had ex parte discussions about the merits

of the case with one party’s experts and refused to describe or permit discovery of the

discussions); United States v. Forness, 125 F. 2d 928, 942 (2d Cir. 1942) (vacating

findings proposed by defendants that the trial court “mechanically” adopted, were

unsupported by the record, and not substantially in accord with the court’s opinion).

                                  CONCLUSION

      Although the Plaintiffs previously did not object to its disclosure, including the

proposed final approval order in the appellate record will not aid in resolving the

pending appeals or support Frank’s underlying purpose—i.e., supporting a meritless

attempt at summary reversal and the trial judge’s disqualification.        Accordingly,

Frank’s request to supplement the appellate record should be denied.




                                          19
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 23 of 30
            Case: 20-10249 Date Filed:
                                (22 of04/30/2020
                                       29)       Page: 22 of 27


Dated: April 30, 2020             Respectfully submitted,

                                  /s/ Kenneth S. Canfield
                                  Kenneth S. Canfield
                                  Ga Bar No. 107744
                                  DOFFERMYRE SHIELDS
                                  CANFIELD & KNOWLES, LLC
                                  1355 Peachtree Street, N.E.
                                  Suite 1725
                                  Atlanta, Georgia 30309
                                  Tel. 404.881.8900
                                  kcanfield@dsckd.com

                                  /s/ Amy E. Keller
                                  Amy E. Keller
                                  DICELLO LEVITT GUTZLER LLC
                                  Ten North Dearborn Street
                                  Eleventh Floor
                                  Chicago, Illinois 60602
                                  Tel. 312.214.7900
                                  akeller@dicellolevitt.com

                                  /s/ Norman E. Siegel
                                  Norman E. Siegel
                                  STUEVE SIEGEL HANSON LLP
                                  460 Nichols Road, Suite 200
                                  Kansas City, Missouri 64112
                                  Tel. 816.714.7100
                                  siegel@stuevesiegel.com

                                  Plaintiffs-Appellees’ Co-Lead Counsel

                                  /s/ Roy E. Barnes
                                  Roy E. Barnes
                                  Ga. Bar No. 039000
                                  BARNES LAW GROUP, LLC
                                  31 Atlanta Street
                                  Marietta, Georgia 30060
                                  Tel. 770.227.6375
                                  roy@barneslawgroup.com


                                    20
Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 24 of 30
        Case: 20-10249 Date Filed:
                            (23 of04/30/2020
                                   29)       Page: 23 of 27


                              David J. Worley
                              Ga. Bar No. 776665
                              EVANGELISTA WORLEY LLC
                              8100A Roswell Road Suite 100
                              Atlanta, Georgia 30350
                              Tel. 404.205.8400
                              david@ewlawllc.com

                              Plaintiffs-Appellees’ Co-Liaison
                              Counsel

                              Andrew N. Friedman
                              COHEN MILSTEIN SELLERS &
                              TOLL PLLC
                              1100 New York Avenue, NW, Suite 500
                              Washington, D.C. 20005
                              Tel. 202.408.4600
                              afriedman@cohenmilstein.com

                              Eric H. Gibbs
                              GIRARD GIBBS LLP
                              505 14th Street
                              Suite 1110
                              Oakland, California 94612
                              Tel. 510.350.9700
                              ehg@classlawgroup.com

                              James Pizzirusso
                              HAUSFELD LLP
                              1700 K Street NW Suite 650
                              Washington, D.C. 20006
                              Tel. 202.540.7200
                              jpizzirusso@hausfeld.com




                                21
Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 25 of 30
        Case: 20-10249 Date Filed:
                            (24 of04/30/2020
                                   29)       Page: 24 of 27


                              Ariana J. Tadler
                              TADLER LAW LLP
                              One Penn Plaza
                              36th Floor
                              New York, New York 10119
                              Tel. 212.946.9453
                              atadler@tadlerlaw.com

                              John A. Yanchunis
                              MORGAN & MORGAN COMPLEX
                              LITIGATION GROUP
                              201 N. Franklin Street, 7th Floor
                              Tampa, Florida 33602
                              Tel. 813.223.5505
                              jyanchunis@forthepeople.com

                              William H. Murphy III
                              MURPHY, FALCON & MURPHY
                              1 South Street, 23rd Floor
                              Baltimore, Maryland 21224
                              Tel. 410.539.6500
                              hassan.murphy@murphyfalcon.com

                              Jason R. Doss
                              Ga. Bar No. 227117
                              THE DOSS FIRM, LLC
                              36 Trammell Street, Suite 101
                              Marietta, Georgia 30064
                              Tel. 770.578.1314
                              jasondoss@dossfirm.com

                              Plaintiffs’ Steering
                              Committee




                                22
Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 26 of 30
        Case: 20-10249 Date Filed:
                            (25 of04/30/2020
                                   29)       Page: 25 of 27




                              Rodney K. Strong
                              GRIFFIN & STRONG P.C.
                              235 Peachtree Street NE, Suite 400
                              Atlanta, Georgia 30303
                              Tel. 404.584.9777
                              rodney@gspclaw.com

                              Plaintiffs’ State Court
                              Coordinating Counsel




                                23
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 27 of 30
            Case: 20-10249 Date Filed:
                                (26 of04/30/2020
                                       29)       Page: 26 of 27


CERTIFICATE OF COMPLIANCE WITH TYPE-FACE VOLUME LIMIT,
 TYPEFACE REQUIREMENTS, AND TYPE-STYLE REQUIREMENTS

      This document complies with the word limit of Fed. R. App. P. 27 because,

excluding the parts of the document exempted by Fed. R. App. P. 32(f), this

document contains 5,154 words.

      This document complies with the typeface requirements of Fed. R. App. P.

32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6).

Dated: April 30, 2020                   /s/ Amy E. Keller
                                        Amy E. Keller
                                        DICELLO LEVITT GUTZLER LLC
                                        Ten North Dearborn Street
                                        Eleventh Floor
                                        Chicago, Illinois 60602
                                        Tel. 312.214.7900
                                        akeller@dicellolevitt.com




                                          24
    Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 28 of 30
            Case: 20-10249 Date Filed:
                                (27 of04/30/2020
                                       29)       Page: 27 of 27


                          CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. Those counsel for Objector-

Appellants and Defendant-Appellees who are registered ECF users will be served by

the ECF system.

      I also certify that copies of the foregoing were served upon the following

Objector-Appellants via electronic mail pursuant to agreement this April 30, 2020.

Shiyang Huang
defectivesettlement@gmail.com

John William Davis
john@johnwdavis.com

      I also certify that copies of the foregoing were served upon the following

Objector-Appellants via U.S. Mail (and electronic mail, where listed below) this April

30, 2020.

George Willard Cochran, Jr.
1981 Crossfield Circle
Kent, Ohio 44240
lawchrist@gmail.com

Christopher Andrews
P.O. Box 530394
Livonia, Michigan 48153

Alice-Marie Flowers
P.O. Box 2322
Anderson, Indiana 46108
                                         /s/ Amy E. Keller
                                         Amy E. Keller
                                         Attorney for Plaintiffs-Appellees

                                           25
Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 29 of 30
          Case: 20-10249 Date(28
                              Filed:
                                  of 29)
                                     04/30/2020 Page: 1 of 2




                   Exhibit 1
                   Huang, et al. v. Spector, et al.,
      Case Nos. 20-10249, 20-10610, 20-10611, 20-10612, 20-10613
              Case 1:17-md-02800-TWT Document 1093-3 Filed 05/11/20 Page 30 of 30
                        Case: 20-10249 Date(29
                                            Filed:
                                                of 29)
                                                   04/30/2020 Page: 2 of 2

Amy Keller

From:                 Theodore Frank <ted.frank@hlli.org>
Sent:                 Tuesday, April 14, 2020 3:58 PM
To:                   Amy Keller; dbalser@kslaw.com
Cc:                   Cam Tribble; Ken Canfield; Melissa hlli. Holyoak; SIegel; caaloa@gmail.com;
                      defectivesettlement@gmail.com; jfroelich@mckfroeatlaw.com; john@johnwdavis.com;
                      lawchrist@gmail.com; rclore@bandaslawfirm.com
Subject:              Re: In re Equifax Data Breach Litigation, No. 20-10249, 20-10609


I should clarify with specificity the relief sought, as we ask for all of the parties' positions:

* Summary reversal
* An order requiring the district court to request reassignment under the Rules of Procedure of the United States Panel
on Multidistrict Litigation 2.1(e)
* In the alternative, a grant of our previously denied motion to correct the record (Dkt. 961) under Fed. R. App. Proc.
10(e)(2)(C), and an order to the district court to place the ex parte communications from class counsel on the record

Thank you for your attention to this matter.



On Fri, Apr 10, 2020 at 8:34 PM Theodore Frank <ted.frank@hlli.org> wrote:
 Counsel,

 We’d hoped to get a motion for summary reversal on file tonight, but the press of other business precluded that. My
 apologies. With two Monday deadlines and a Tuesday oral argument in the Seventh Circuit, we’re now shooting for the
 17th. I presume appellees oppose; if not, let me know. If the other appellees can let me know their position by
 Wednesday, it’d be greatly appreciated.

 Have a good holiday weekend, and be safe out there.

 Ted




                                                                 1
